     Case 2:18-cv-01211-GMN-PAL Document 33 Filed 03/12/19 Page 1 of 3



 1 JASON G. REVZIN
   Nevada Bar No. 008629
 2 LEWIS BRISBOIS BISGAARD & SMITH LLP
   6385 S. Rainbow Blvd., Suite 600
 3
   Las Vegas, Nevada 89118
 4 Telephone: (702) 893-3383
   Facsimile: (702) 893-3789
 5 jason.revzin@lewisbrisbois.com
     Counsel for Defendant Trans Union LLC
 6

 7
                           IN THE UNITED STATES DISTRICT COURT
 8                                FOR THE DISTRICT OF NEVADA
 9
     ROBERT W. GILMOUR, II,                            Case No. 2:18-cv-01211-GMN-PAL
10
                           Plaintiff,
11                                                     STIPULATION AND ORDER OF
                                                       DISMISSAL WITH PREJUDICE AS TO
     v.
12                                                     DEFENDANT TRANS UNION, LLC
13 TRANSUNION, LLC EXPERIAN
   INFORMATION SOLUTIONS, INC., and
14 M&T BANK MORTGAGE,
                            Defendants.
15

16           Plaintiff Robert Gilmour, and Defendant Trans Union LLC file this Stipulation of

17 Dismissal with Prejudice and in support thereof would respectfully show the court as follows:

18           There are no longer any issues in this matter between Robert Gilmour and Trans Union
19 LLC to be determined by this Court. Plaintiff and Trans Union LLC hereby stipulate that all claims

20 and causes of action that were or could have been asserted against Trans Union LLC are hereby

21 dismissed with prejudice, with court costs to be paid by the party incurring same.

22
             ///
23
             ///
24

25           ///

26           ///
27
             ///
28

     3625021.1
     Case 2:18-cv-01211-GMN-PAL Document 33 Filed 03/12/19 Page 2 of 3



 1
      Dated this 11th day of March, 2019            Dated this 11th day of March, 2019
 2
      /s/ Jason G. Revzin                           /s/ Erik W. Fox
 3    Jason G. Revzin, Esq.                         James S. Cogburn
      Nevada Bar No. 8629                           jsc@cogburnlaw.com
 4    6385 S. Rainbow Blvd., Suite 600              Erik W. Fox
      Las Vegas, NV 891118                          efox@cogburnlaw.com
 5                                                  Cogburn Law Offices
      Telephone: (702) 893-3383                     2580 St Rose Parkway, Suite 330
 6    Fax: (702) 893-3789                           Henderson, NV 89074
      Email: jason.revzin@lewisbrisbois.com         (702) 748-7777
 7    Counsel for Trans Union LLC                   (702) 966-3880 Fax
                                                    Counsel for Plaintiff
 8

 9
10                                            IT IS SO ORDERED.
11

12
                                              HONORABLE JUDGE GLORIA M. NAVARRO
13                                            UNITED STATES DISTRICT JUDGE
14
                                              DATED this ___
                                                          19 day of March, 2019.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                         2
     3625021.1
